Citation Nr: 0521059	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the left foot.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).

Subsequent to receipt of the substantive appeal in March 
2004, service connection was granted for bilateral hearing 
loss and tinnitus by a rating decision dated in May 2004.  
Accordingly, there is no issue of fact or law before the 
Board pertaining to these issues.  

The issue of entitlement to service connection for a 
bilateral leg disorder was raised by the veteran during a 
hearing before the Board in January 2005, and is referred to 
the RO for appropriate disposition.

The issue of entitlement to service connection for a back 
disorder and a left foot disorder is addressed in the Remand 
portion of the decision below, and is remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed rating decision dated in October 1998 
denied service connection for residuals of a fracture of the 
left foot, a bilateral knee disorder, and a back disorder.

2.  The additional evidence since the unappealed 1998 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of a bilateral knee disorder. 

3.  The additional evidence since the unappealed 1998 rating 
decision raises a reasonable possibility of substantiating 
the claims of entitlement to service connection for a back 
disorder and a left foot disorder. 


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral knee disorder, is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2004).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder and a left foot 
disorder, is new and material, and therefore, the claims are 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is 


incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in March 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disability, or to provide 
a properly executed release so that VA could request the 
records for him.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection that has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  A recent amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Compare 38 C.F.R. § 3.156(a) 
(2001), with 38 C.F.R. § 3.156(a) (2004).  The veteran's 
request to reopen his claims of entitlement to service 
connection for residuals of a fracture of the left foot, of a 
back disorder, and of a bilateral knee disorder was filed in 
January 2003.  Therefore, the current, amended regulation 
applies.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The RO denied service connection for residuals of a fracture 
of the left foot, of a back disorder, and of a bilateral knee 
disorder, in October 1998, and notified the veteran of the 
decision that same month.  The RO decision was not appealed 
and that decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104.  The matter under consideration in this 
case at that time was whether the veteran's claimed 
conditions qualified as a permanent residual or chronic 
disability, whether he had been treated for these conditions 
subsequent to service, and whether they were related to his 
active military service.  In order for the veteran's claim to 
be reopened, evidence must have been presented or secured 
since the October 1998 RO decision on the merits which is 
relevant to, and probative of, these matters.  

Residuals of Fracture of the Left Foot

The evidence of record at the time of the August 1998 rating 
decision which was relevant to the veteran's claim for 
service connection for residuals of a fracture of the left 
foot included his service medical records and a VA 
examination report dated in July 1998.  The additional 
evidence added to the record since the October 1998 rating 
decision includes private treatment records dated in May 1995 
and May 2003; private medical opinions dated in May 2003, 
July 2003, and August 2003; a VA x-ray report dated in May 
1998; and a private x-ray report dated in February 2003.

When the RO denied the veteran's claim for entitlement to 
service connection for residuals of a fracture of the left 
foot in 1998, there was no evidence that the veteran 
experienced a permanent residual or chronic disability 
subsequent to service.  The veteran injured his third, or 
middle, metatarsal in service, as is evident from the service 
medical records.  The veteran stated the same to the VA 
examiner in July 


1998.  However, the evidence submitted since the last final 
rating decision in October 1998 shows that the veteran 
currently experiences pain in, and has radiographic evidence 
of a previous injury of, the second metatarsal of the left 
foot.  An August 2003 private opinion which stated that the 
veteran's left foot pain was likely from an old injury 
"consistent with the time frame of 1971." 

Accordingly, this additional evidence is both "new," as it 
had not previously been considered by VA, and "material," 
as it raises a reasonable possibility of substantiating the 
veteran's claim.  As such, the issue of entitlement to 
service connection for residuals of a fracture of the left 
foot is reopened.  

Bilateral Knee Disorder

The evidence of record at the time of the October 1998 rating 
decision which was relevant to the veteran's claims for 
service connection for a bilateral knee disorder included his 
service medical records and a VA examination report dated in 
July 1998.  The additional evidence added to the record since 
the October 1998 rating decision includes a private bone scan 
report dated in April 1988, and a private examination report 
dated in May 2003. 

When the RO denied the veteran's claim for entitlement to 
service connection for a bilateral knee disorder in 1998, 
there was no evidence that the veteran had a knee disorder at 
that time or had received any treatment for his knees 
subsequent to service.  The evidence submitted since the last 
final rating decision in October 1998 shows that the veteran 
had benign degenerative joint disease of both knees, and 
moderate osteophyte formation at the superior aspect of the 
patellas.  However, the evidence submitted since that last 
final rating decision does not provide medical evidence that 
the degenerative joint disease evidenced by the April 1988 
bone scan, or the moderate osteophyte formation shown on x-
ray in May 1998, is related to the veteran's military 
service.

Therefore, although this additional evidence is "new," as 
it had not been previously considered by VA, it is not 
"material," as it does not raise a reasonable possibility 


of substantiating the veteran's claim.  As such, the issue of 
entitlement to service connection for a bilateral knee 
disorder is not reopened.  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit 
of the doubt doctrine does not need to be applied in this 
case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Back Disorder

The evidence of record at the time of the October 1998 rating 
decision which was relevant to the veteran's claims for 
service connection for a back disorder included his service 
medical records and a VA examination report dated in July 
1998.  The additional evidence added to the record since the 
October 1998 rating decision includes a private examination 
report dated in May 2003; private MRI reports dated in May 
2003 and December 2003; and a private medical opinion dated 
in January 2005.

When the RO denied the veteran's claim for entitlement to 
service connection for a back disorder in 1998, there was no 
evidence that the veteran had a back disorder at that time or 
had been treated for a back disorder subsequent to service 
discharge.  

The evidence submitted since the last final rating decision 
in August 1998 shows, however, x-ray evidence and a diagnosis 
of degenerative disc disease of the L4-L5 region, as well as 
a diagnosis of chronic lower back pain.  The January 2005 
private medical opinion also states that the veteran's lower 
back pain was a result of his compensating for other 
injuries, to include those in service, and was chronic and 
permanent, causing "some deficit within his activities of 
daily living."  This evidence, when taken together, is 
probative to the issue on appeal.

Therefore, this additional evidence is both "new," as it 
had not been previously considered by VA, and is also 
"material," as it raises a reasonable possibility of 
substantiating the veteran's claim.  As such, the issue of 
entitlement to service connection for a back disorder is 
reopened.  



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a bilateral knee condition is denied.

New and material evidence having been submitted, the claims 
for entitlement to service connection for a back disorder and 
a left foot disorder are reopened, and to that extent only, 
the appeals are granted.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the VCAA.  This is done so that further 
and complete development of the evidence, to assist in a 
thorough evaluation of all material facts, is done before 
issuing a decision on the merits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, a 
veteran is entitled to a complete VA medical examination, 
which includes an opinion as to whether there is a nexus 
between the claimed disorders and the veteran's military 
service based on all possible evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, the issues of entitlement to service connection 
for a back disorder and a left foot disorder are remanded for 
the following actions:

1.  The RO must contact the veteran, and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims.  
Based on the veteran's response, the RO 
must attempt to procure copies of all 
records that have not previously been 
obtained from identified treatment 
sources, to include chiropractic 
treatment noted during the January 2005 
hearing before the Board.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  

2.  Thereafter, the veteran must be 
afforded a VA examination to determine 
the etiology of any back disorder and 
left foot disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Following a review of the service and 
postservice medical records, the 
examiner must state whether any 
diagnosed back disorder and left foot 
disorder is related to the veteran's 
active duty service.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  When the above development has been 
completed, the claims must be 
readjudicated.  If any benefit remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


